I am unable to agree to an affirmance of the judgment in this case. I think the ordinance in question (No. 1354), discussed in the majority opinion, is in conflict with the constitution and laws of the state.
I also call attention to the fact that exhibit "G",1 to which reference is made in the majority opinion, does not seem to correspond with section 4-1501, Boise City Code 1936 (printed and certified) dealing with the same subject.
1 "Ordinance No. 1354
By the Council
An ordinance amending Ordinance No. 1144 passed by the council and approved by the Mayor on the 28th day of October, 1914 defining vagrancy and providing a penalty for the violation thereof.
Be it ordained by the Mayor and City Council of Boise City, Idaho:
Section 1. That Ordinance No. 1144, passed by the Council and approved by the Mayor of Boise City, Idaho, on the 28th day of October, 1914, be, and the same is hereby amended to read as follows:
Section 2. Every person without visible means of living, who has the physical ability to work, and who does not for the space of ten days seek employment, nor labor when employment is offered him; every beggar who solicits alms as a business; every person who roams about from place to place without any lawful business; every idle or dissolute person, or associate of known thieves, who wanders about the streets at late or unusual hours of the night, or who lodges in a barn, shed, shop, outhouse, or place other than such as is kept for lodging purposes, without the permission of the owner or party entitled to the possession thereof; every lewd and dissolute person, who lives in and about houses of ill-fame, or solicits for the purpose of prostitution or lewdness upon the streets, alleys or public places of the city, and every common prostitute and common drunkard, is a vagrant, and upon conviction in the Police Court of said city shall be punished by a fine of not less than Ten nor more than One Hundred Dollars.
Section 3. This ordinance shall be in force and take effect ten days after its passage, approval and publication.
Passed the Council of Boise City, Idaho, this 9th day of May, 1922.
Approved by the Mayor of Boise City, Idaho, this 9th day of May, 1922.
Approved. Eugene B. Sherman, Mayor. Attest:
Angela Hopper
Angela Hopper, City Clerk". *Page 44